FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1597
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                                November 26, 2014

   District Attorney Kaufman County                          Adam L. Seidel
   100 W. Mulberry                                           Attorney at Law
   Kaufman, TX 75142                                         Premier Place, Suite 980
   * DELIVERED VIA E-MAIL *                                  5910 North Central Expressway
                                                             Dallas, TX 75206
   District Clerk Kaufman County                             * DELIVERED VIA E-MAIL *
   Rhonda Hughey
   100 W. Mulberry St.                                       Kaufman County County Judge
   Kaufman, TX 75142                                         100 W Mulberry
   * DELIVERED VIA E-MAIL *                                  Kaufman, TX 75142

   Sue Korioth                                               5th Court Of Appeals Clerk
   Special Prosecutor                                        LISA MATZ
   P.O. Box 600103                                           600 COMMERCE, 2ND FLOOR
   Dallas, TX 75360-0103                                     Dallas, TX 75202
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

   Re: DANSBY, MICHAEL EDWARD SR.
   CCA No. PD-0149-14                                                                  COA No. 05-10-00866-CR
   Trial Court Case No. 25891-CC

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX